Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on Korean Application KR10-2018-0152105 dated 11/30/2018 and applicant has filed a certified copy of this Japanese application on 01/19/2020.

Response to Amendment
Claims 1-14 were previously pending. Claims 1, 6 and 8 are amended. 
Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed on 08/03/2022.
A complete action on the merits of claims 1-14 follows below.

Claim Objections
Claims 12 and 14 are objected to because of the following informalities:
Claim 12, period must be deleted after (Original).
Claim 14, “(Original” should read --(Original)--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ruda et al. (CN 104798191 A) hereinafter Ruda.
Regarding claim 1, Ruda teaches (reproduced and annotated Figs. 1 and 3 below) a substrate treatment apparatus (par. 0001: “coating apparatus”) comprising: a substrate support part (substrate support part comprises at least disc-shaped base plate 7 and wafer and wafer holder 11) provided with a seating surface (bearing surface 11’) and configured to support a substrate (par. 0024: “upwardly directed top side of the wafer holder 11 constitutes a bearing surface 11' on which the wafer 13 is to be placed”); a guide ring (centering element 1) annularly disposed along an edge (par. 0019: “support part 20”) of the substrate support part (see Figs. 1 and 3) to surround the substrate (see Fig. 9); and a centering part (centering part comprises at least adjustment element 6 and fastening bolt 8) including a body (adjustment element 6) provided inside the guide ring (see Figs. 1 and 3; entire par. 0014), the body configured to center the substrate by moving into and out of the guide ring in a linear direction parallel to the seating surface toward a central axis of the guide ring (as stated in par. 0022: “Each adjustment piece 6 is here arranged in a slot and can be moved radially relative to the center of the opening 17 as long as the fastening bolt 8 is loosened”; therefore each body (adjustment element 6) is configured to center the substrate by moving into and out of the guide ring in a linear direction (in X direction shown below) parallel to the seating surface toward a central axis of the guide ring when bolt 8 is loosened) to pressurize an edge of the substrate (see Fig. 13, par. 0018, par. 0022 and par. 0034).

    PNG
    media_image1.png
    709
    506
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    842
    578
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ruda in view of Fukuda et al. (US Publication No. 2007/0257085) hereinafter Fukuda.
Regarding claims 2-3, Ruda does not teach the claimed first and second air suction nozzles.Fukuda teaches a substrate treatment apparatus (par. 0013 and Fig. 1) comprising a substrate support part (140) to support a substrate (W); the substrate support part has a seating surface; the substrate support part includes (reproduced and annotated Figs. below) a first air suction nozzle (150a) and a second air suction nozzle (150c) that are configured to suction air (se par. 0050), the first air suction nozzle fixes the substrate to the substrate support part with a suction force, and the second air suction nozzle suctions particles present between the substrate and the substrate support part with a suction force (this is an intended use of the device and the first and second air suction nozzles secure the wafer to the substrate support part and correct the warpage of the substrate (see par. 0050-0053) as well as removing the debris below the substrate); the first air suction nozzle (150a) is disposed to be adjacent to a center of the seating surface, and the second air suction nozzle (150c) is disposed along an edge of the seating surface.It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate the first and second air suction nozzles of Fukuda to the substrate support of Ruda. Doing so would secure substrate on the substrate support part and prevent/correct the warpage of the substrate during process.

    PNG
    media_image3.png
    1082
    625
    media_image3.png
    Greyscale

Regarding claim 7, Ruda does not teach the claimed a heating part attached to the support part to heat the substrate.Fukuda teaches a substrate treatment apparatus (par. 0013 and Fig. 1) comprising a substrate support part (140) to support a substrate (W); and a heating part (annular heater 141) attached to the support part to heat the substrate (as stated in par. 0050-0053 air suction nozzles along with the heating part correct/prevent warpage on the substrate).It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate the heating part of Fukuda in the substrate support of Ruda. Doing so would prevent/correct the warpage of the substrate during process.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ruda in view of Park et al. (KR 20090048202 A) hereinafter Park.
Regarding claim 4, Ruda teaches the guide ring includes: an inner side plate (diameter of opening of the guide ring 1) having a wide surface, which is perpendicular to the seating surface, and formed in an annular shape to surround the substrate;  (annotated Fig. 3 above shows corner A of the guide ring is sharp and not chamfered).Park teaches (reproduced and annotated Fig. 6) a substrate support 221 and a guide ring 230; the guide ring includes: an inner side plate (diameter of opening of the guide ring 1) having a wide surface, which is perpendicular to the seating surface, and formed in an annular shape to surround the substrate; and an inclined plate formed to annularly extend from an upper end of the inner side plate to surround the substrate and having a diameter that increases away from the seating surface to slidably guide the substrate (see page 4, lines 4-8 of the attached machine translated document).It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate chamfer of Park in apparatus of Ruda in order to slidable guide the substrate to the substrate support part.
Regarding claim 5, Ruda teaches a height of the inner side plate with respect to the seating surface is formed to be greater than a height of the edge of the substrate supported on the substrate support part (see annotated Figs. above).
Regarding claim 6, Ruda teaches the substrate support part includes a support pin that supports the substrate (pin 4).Claim 6 further limits the substrate (workpiece) on which the treatment is performed being a warpage substrate. MPEP 2115: A claim is only limited by positively recited elements. Thus, "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, Ruda teaches the centering part (par. 0014: “adjustment element 6”) further includes; a head (16) provided at one side end of the body and configured to move together with the body to pressurize the edge of the substrate (par. 0014); But Ruda does not teach “elastic bodies each having one side fixed to the substrate support part and the other side connected to the body to provide an elastic force in a linear direction parallel to the seating surface away from the central axis of the guide ring to elastically move the body with respect to the substrate support part”.
Claims 9-14 are allowable due to dependency on allowable claim 8.

Response to Arguments
Applicant’s arguments with respect to amended claim 1 on the grounds that in device of Ruda the regulating parts 6 are not configured to center wafer 13 by moving into and out of the centering member have been considered, but is not persuasive; because claim 1 is claiming “the body configured to center the substrate by moving into and out of the guide ring” and in device of Ruda as stated in rejection of claim 1 above, by loosening the bolt 8, the body (adjustment element 6) is configured to move into and out of the guide ring (centering element 1); see Fig. 13, par. 0018, par. 0022 and par. 0034.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHDI H NEJAD/Primary Examiner, Art Unit 3723